Robertson, Associate Justice.
The commissioners court could not delegate, to Mr. Buffini their authority to make a contract to construct a courthouse. They could very properly employ an architect to prepare plans and specifications and make a draft of a contract, and *432they could authorize him to make the contract itself, subject to the approval of the commissioners. The averments of the plaintiff’s petition of Buffini’s agency are very general and vague, and though their attention was called to this condition of their pleading by the exceptions, they elected not to amend, when the exceptions were sustained. We may assume that a more specific averment of facts would have involved them in greater difficulties. It did not definitely and distinctly appear from the allegations of the petition that the official representatives of the county had attempted to delegate their authority, or that they did not reserve to themselves the final duty entrusted to them of passing upon and executing the contract for the construction of the courthouse, and there was no error in sustaining exceptions to this part of plaintiffs’ case.
The other question presented is, whether a tax of one-fourth of one per cent, levied annually for ten years upon $1,750,000 of property will liquidate $27,000 of bonds bearing interest at the rate of eight per cent, per annum. Act of February 11, 1881, sec. 8. The bonds may run for fifteen years, redeemable at the pleasure of the county, they are not required to be paid in ten years, but no more shall be issued than will, that -is, may or can, be liquidated by the given tax in the stated period. The third section of the act does not provide for the payment of the bonds, but limits the amount of bonded indebtedness authorized by the law. This cannot be such an amount as will be paid in ten years, when the act expressly provides that the bonds may run for fifteen years, but the amount is such as may be paid by the prescribed tax in ten years. The county is to ascertain the limit upon its power to issue bonds by solving the problem put in the third section. The result of that calculation depends upon the time and manner of applying the proceeds of the tax, not actually in the future, but in the calculation. The actual application of the proceeds not required to pay the current interest is left to the pleasure of the county; the question is not what the county’s pleasure will be, which cannot be determined in advance, but in figuring out the sum which is to be the limit upon the power of the county to issue bonds, the question is, how shall the proceeds of the annual tax be applied in the required calculation. If it is figured that nothing will be paid upon the principal until the maturity of the bonds, the prescribed limit is exceeded. On the other hand, if the proceeds of the tax not required for current interest are applied annually to the liquidation of the principal, the county has not transcended its authority.
The object of the law was to fix an uniform and certain standard of authority, applicable to all counties. This standard is gauged by the *433financial condition of the county. The interest it has to pay depends upon its credit, and the amount of the debt the county may incur depends directly on the interest borne by the bonds and its taxable wealth. These are the given factors, from which to ascertain the extent of the county power. There is no element of uncertainty. The sum for which bonds may be issued is the sum which, together with interest at the given rate, could be liquidated by ten annual stated payments.
But the appellant contends that the amount to be paid depends upon the length of time the bonds have to run. What this time is, the county board fixes, not to exceed fifteen years under the act of 1881, and not to exceed twenty-five under the act of 1885. The power of the county board would thus depend in a large measure upon themselves. The complaint here would then be, not that the board had exceeded the authority conferred upon them by law, but that by their own mismanagement they have taken from themselves the power they could have obtained and intended to exercise. If the calculation is to be affected at all by the time the bonds have to run, and this time is fixed by the board, the limit upon the power of the county, intended tobe uniform and certain, is neither. We cannot assent to this view of thestatute. The legislative intent to make a fixed standard of authority would be defeated by the method of calculation contended for by appellants. The methods illustrated in the'brief of appellee’s counsel are consistent with all the provisions of the law, and contributive to its plain design. Tested by them the county has not exceeded her authority.
The appellants urge but the two points in this court, and as neither is considered well taken, the judgment below is affirmed.
Affirmed.
[Opinion delivered June 11, 1886.]